Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of March 14, 2016 between
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation (the
“Company”) on its behalf and on behalf of its subsidiaries, including Wheeler
REIT, L.P., a Virginia limited partnership, and Robin Hanisch (the “Executive”).

WHEREAS, the Company wishes to employ the Executive to serve as its Secretary
(“Secretary”), and the Executive is willing to undertake such employment in
accordance with the terms of this Agreement; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is agreed as follows:

1. TERM OF EMPLOYMENT. Subject to the provisions of this Agreement, the Company
will employ the Executive as its Secretary beginning on March 14, 2016, and
ending on March 13, 2019 (the “Term”).

2. DUTIES. During the Term, the Executive will devote his best efforts to the
business and affairs of the Company, perform such services consistent with his
position as are designated by the Company, and use his best efforts to promote
the interest of the Company. In the role of Secretary, the Executive will
perform duties consistent with a person in this capacity, and shall also perform
such other functions and undertake such other responsibilities as are
customarily associated with such capacity. The Executive pledges that during the
Term, the Executive shall not, directly or indirectly, engage in any other
business that could reasonably be expected to detract from the Executive’s
ability to apply his best efforts to the performance of his duties hereunder but
may perform other duties in support of and be compensated by one or more
companies affiliated with the Company when reasonably requested to do so. The
Executive further agrees to comply with all rules, regulations and policies
established or issued by and made applicable to the Company’s executives
generally.

3. COMPENSATION.

3.1 The Company will pay the Executive a regular base salary commensurate with
his position and performance, such salary to be determined from time to time by
the Company, but to be not less than $125,000 per annum. Such salary will be
payable in periodic installments on the same basis as that of other executives
of the Company. The Executive is eligible to participate in any current or
future bonus, incentive, and other compensation plans available to the Company’s
executives. Adjustments to base salary and other amounts paid or granted under
these plans are at the discretion of the Board of Directors, based on
recommendations of its Compensation Committee.

3.2 The Company shall reimburse the Executive for reasonable and necessary
business expenses in accordance with the Company’s policies, as adopted from
time to time.

4. BENEFITS. The Executive and his family shall be entitled to participate in,
and receive benefits from, on a basis comparable to other senior executives, any
insurance, medical, disability, or other executive benefit plans of the Company.



--------------------------------------------------------------------------------

5. DEATH. If the Executive should die (a) after June 30, 2016 and (b) during the
Term, the Company will, in lieu of any other payments due under other provisions
of this Agreement, pay to the Executive’s estate an amount equal to the sum of:
(a) the Executive’s regular base salary (determined on the date of death) for a
period of twelve months following death; (b) the amount of cash bonus paid by
the Company to the Executive for its last fiscal year; and (c) any accrued and
unpaid bonus for the year in which the death occurs. Thereafter, the Company
will have no further obligation to the Executive or his estate under this
Agreement.

6. DISABILITY. In the event that the Executive, by reason of physical or mental
incapacity is unable, with or without reasonable accommodation, to perform his
duties and responsibilities under this Agreement for 120 consecutive days or
longer on or after June 30, 2016 (“Disability”), then the Company will pay to
the Executive his regular base salary for a twelve month period following the
date on which the Disability first begins, net of any benefits received by the
Executive under any disability policy obtained by the Company or the Executive,
the premiums for which are paid by the Company. Thereafter, the Company will
have no obligation to pay the Executive any compensation under this Agreement.

7. TERMINATION FOR CAUSE.

7.1 The Executive’s employment may be terminated at any time by the Company for
“Cause.” As used in this Agreement, the term Cause means (i) disloyalty or
dishonesty towards the Company; (ii) gross or intentional neglect in performance
of duties; (iii) incompetence or willful misconduct in performance of duties;
(iv) substance abuse affecting the Executive’s performance of duties;
(v) willful violation of any law, rule, or regulation (other than minor traffic
violations) related to the Executive’s duties; (vi) material breach of any
provision of this Agreement or the Company’s Code of Ethics, which shall not be
cured within 10 days after written notice, or if the breach is not of a nature
that can be completely cured within the 10 day period, if the Executive has
failed to commence to cure the breach within the 10 day period and has failed to
pursue the cure of the breach diligently thereafter; or (vii) any other act or
omission which harms or may reasonably be expected to harm the reputation and/or
business interests of the Company. If the employment is so terminated, the
Executive will be entitled to receive any base salary earned and employee
benefits accrued through the date of such termination, but the Company will have
no further obligation to the Executive hereunder from and after such date.

8. TERMINATION WITHOUT CAUSE OR BY THE EXECUTIVE WITH OR WITHOUT GOOD REASON.

8.1 At any point during the Term, the Company may terminate the Executive’s
employment immediately and without Cause. Additionally, the Executive may resign
from the employment of the Company at any time upon 60 days’ prior written
notice with or without “Good Reason.” “Good Reason” shall mean any of the
following: (i) a material breach of this agreement by the Company which shall
not be cured within 30 days after written notice; (ii) a material reduction in
the Executive’s duties or responsibilities without the Executive’s consent;
(iii) a relocation of the Executive’s office to a location more than 30 miles
from Virginia Beach, Virginia without the Executive’s consent; or (iv) a “Change
in Control” (as defined below). The Company shall have 30 days after receipt of
the Executive’s notice of “Resignation with Good Reason” (as defined below) in
which to cure the failure, breach or infraction described in the notice of
resignation. If the failure, breach or infraction is timely cured by the
Company, the notices of Resignation with Good Reason shall become null and void.
As used herein, a “Change in Control” shall be deemed to occur if: (i) there
shall be consummated (a) any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which the
stock of the Company would be converted into cash, securities or

 

2



--------------------------------------------------------------------------------

other property, other than a merger or consolidation of the Company in which the
holders of the Company’s stock immediately prior to the merger or consolidation
hold more than fifty percent (50%) of the stock or other forms of equity of the
surviving corporation immediately after the merger, or (b) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, the assets of the Company; (ii) the
Company’s Board of Directors approves any plan or proposal for liquidation or
dissolution of the Company; or (iii) any person acquires more than 50% of the
issued and outstanding common stock of the Company. As used herein, “Resignation
with Good Reason” shall mean a resignation by the Executive with Good Reason.

8.2 If the Executive’s employment with the Company is terminated by the Company
without Cause, then the Company shall:

(a) pay to the Executive, as severance pay, a lump sum payment equal to the sum
of (i) the Applicable Percentage (as such term is defined below) of the
Executive’s annual base salary for the last completed fiscal year and (ii) any
earned but unpaid cash bonus for the year in which termination occurs. As used
herein, the term Applicable Percentage shall equal 50% plus 2.5% per three
months of employment by the Company or its predecessors in excess of three
years. For example, if the Executive has been employed by the Company or its
predecessors for 6 years and three months, the Applicable Percentage would be
82.5% (50% plus three 10% additions plus a single 2.5% addition). In no event
shall the Applicable Percentage exceed 100%; and

(b) arrange to provide the Executive, for a 12 month period (or such shorter
period as the Executive may elect), with disability, accident and health
insurance substantially similar to those insurance benefits which the Executive
is receiving immediately prior to the date of termination to the extent
obtainable upon reasonable terms; provided, however, if it is not so obtainable
the Company shall pay the Executive in cash the annual amount paid by the
Company for such benefits during the previous year of the Executive’s
employment. Benefits otherwise due to the Executive pursuant to this Section
shall be reduced to the extent comparable benefits are actually received by the
Executive during such 12 month period following the Executive’s termination (or
such shorter period elected by the Executive), and any such benefits actually
received by the Executive shall be reported by the Executive to the Company
within ten (10) days of receiving such benefits.

8.3 If the Executive’s employment with the Company is terminated by the
Executive without Good Reason, the Executive will be entitled to receive any
base salary earned and employee benefits accrued as of the date of such
termination, but the Company will have no further obligation to the Executive
hereunder from and after such date.

8.4 If the Executive’s employment with the Company is terminated by the
Executive with Good Reason, then the Company shall:

(a) pay to the Executive, as severance pay, a lump sum payment equal to 100% of
the sum of the Executive’s annual base salary for the last completed fiscal
year, plus any earned but unpaid cash bonus for the year in which the
termination occurs; and

(b) arrange to provide the Executive, for a 12 month period (or such shorter
period as the Executive may elect), with disability, accident and health
insurance substantially similar to those insurance benefits which the Executive
is receiving immediately prior to the date of termination to the extent
obtainable upon reasonable terms; provided, however, if it is not so obtainable
the Company shall pay the Executive in cash the annual amount paid by the
Company for such benefits during the previous year of the Executive’s
employment. Benefits otherwise due to the Executive pursuant to this

 

3



--------------------------------------------------------------------------------

Section shall be reduced to the extent comparable benefits are actually received
by the Executive during such 12 month period following the Executive’s
termination (or such shorter period elected by the Executive), and nay such
benefits actually received by the Executive shall be reported by the Executive
to the Company within ten (10) days of receiving such benefits.

9. NONDISCLOSURE.

9.1 The Executive agrees to hold and safeguard any information about the Company
and/or its shareholders and investors gained by the Executive during the course
of the Executive’s employment. The Executive shall not, without the prior
written consent of the Company, disclose or make available to anyone for use
outside the Company’s organization at any time, either during his employment or
subsequent to any termination of his employment, however such termination is
effected, whether by the Executive or the Company, with or without cause or Good
Reason, or expiration or nonrenewal of this Agreement, any information about the
Company or its shareholders or investors, whether or not such information was
developed by the Executive, except as required in the performance of the
Executive’s duties for the Company or required by law.

9.2 The Executive understands and agrees that any information about the Company
is the property of the Company and is essential to the protection of the
Company’s goodwill and to the maintenance of the Company’s competitive position
and accordingly should be kept secret. Such information shall include, but not
be limited to, information containing the Company’s business plans, investment
strategies, investors, and prospective investors, key elements of specific
properties, computer programs, system documentation, manuals, ideas, or any
other records or information belonging to the Company or relating to the
Company’s business.

9.3 Notwithstanding anything in paragraph 9.1 or paragraph 9.2 to the contrary,
the Company agrees that the obligations of the Executive set forth in paragraphs
9.1 and 9.2 shall not apply to any information which: (i) becomes known
generally to the public through no fault of the Executive; (ii) is required by
applicable law, legal process or any order or mandate of a court or other
governmental authority to be disclosed; or (iii) is reasonably believed by the
Executive, based upon the advice of legal counsel, to be required to be
disclosed in defense of a lawsuit or other legal or administrative action
brought against Executive; provided, that in the case of clauses (ii) or
(iii) the Executive shall give the Company reasonable advance written notice of
the information intended to be disclosed and the reasons and circumstances
surrounding such disclosure in order to permit the Company to seek a protective
order or other appropriate request for confidential treatment of the applicable
information.

10. NON-SOLICITATION OF EMPLOYEES. The Executive agrees that during his
employment with the Company and for a period of eighteen months following the
last day of the Executive’s employment, the Executive shall not, directly, or
indirectly through another, solicit or induce, or attempt to solicit or induce,
any employee of the Company to leave the Company to go to work for, or to
consult or contract work with a competitor of the Company, or recommend to a
competitor of the Company the hiring of any individual employed by the Company
on the Executive’s last day of employment or at any time during the six-month
period immediately prior thereto.

11. OPPORTUNITY FOR REVIEW. The Executive understands the nature of the burdens
imposed by the restrictive covenants contained in this Agreement. The Executive
acknowledges that he is entering into this Agreement on his own volition, and
that he has been given the opportunity to have this Agreement reviewed by the
person(s) of his choosing. The Executive represents that upon careful review, he
knows of no reason why any restrictive covenant contained in this Agreement is
not reasonable and enforceable.

 

4



--------------------------------------------------------------------------------

12. RESTRICTIVE COVENANTS OF THE ESSENCE. The restrictive covenants upon the
Executive set forth herein are of the essence of this Agreement; they shall be
construed as independent of any other provision in this Agreement. The existence
of any claim or cause of action of the Executive against the Company, whether
predicated on this Agreement or not, shall not constitute a defense to the
enforcement by the Company of the restrictive covenants contained herein.

13. INJUNCTIVE RELIEF.

13.1 The Company and the Executive agree that irreparable injury will result to
the Company in the event the Executive violates any restrictive covenant or
affirmative obligation contained in paragraphs 9 and 10 of this Agreement, and
the Executive acknowledges that the remedies at law for any breach by the
Executive of such provisions will be inadequate and that the Company shall be
entitled to injunctive relief against the Executive, in addition to any other
remedy that is available, at law or in equity.

13.2 The Executive agrees that unless this Agreement is terminated by the
Company without Cause or by the Executive as a Resignation with Good Reason, the
non-competition, non-solicitation of or hiring by customers, non-disclosure, and
non-solicitation of the Executive’s obligations contained herein shall survive
the end of the employment created herein and shall be extended by the length of
time which the Executive shall have been in breach of any of said provisions.
Accordingly, the Executive recognizes that the time periods included in the
restrictive covenants contained herein shall begin on the date a court of
competent jurisdiction enters an order enjoining the Executive from violating
such provisions unless good cause can be shown as to why the periods described
should not begin at that time.

14. SUCCESSION AND ASSIGNABILITY. The obligations of the Executive under
paragraphs 9 and 10 of this Agreement shall continue after the termination of
his employment and shall be binding on the Executive’s heirs, executors, legal
representatives and assigns. Such obligations shall inure to the benefit of any
successors or assigns of the Company. The Executive specifically acknowledges
that in the event of a sale of all or substantially all of the assets or stock
of the Company, or any other event or transaction resulting in a change of
ownership or control of the Company’s business, the rights and obligations of
the parties hereunder shall inure to the benefit of any transferee, purchaser,
or future owner of the Company’s business. This Agreement may be assigned only
by the Company.

15. SEVERABILITY. It is the intention of the parties that the provisions of the
restrictive covenants herein shall be enforceable to the fullest extent
permissible under the applicable law. If any clause or provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the term hereof, then the remainder of this
Agreement shall not be affected thereby, and in lieu of each clause or provision
of this Agreement which is illegal, invalid or unenforceable, there shall be
added, as part of this Agreement, a clause or provision as similar in terms to
such illegal, invalid or unenforceable clause or provision as may be possible
and as may be legal, valid and enforceable.

16. ATTORNEYS’ FEES. The Executive shall pay, indemnify and hold the Company
harmless against all costs and expenses (including reasonable attorneys’ fees)
incurred by the Company with respect to successful enforcement of its rights
under this Agreement. However, the Company shall pay, indemnify and hold the
Executive harmless against all costs and expenses (including reasonable
attorney’s fees) incurred by the Executive with successful enforcement of the
Executive’s rights under this Agreement.

17. EQUITABLE RELIEF, JURISDICTION AND VENUE. The Executive hereby irrevocably
submits to the jurisdiction and venue of the Circuit Court of the City of
Norfolk, Virginia, in any action or proceeding brought by the Company arising
out of, or relating to, the restrictive covenants in

 

5



--------------------------------------------------------------------------------

paragraphs 9 and 10 of this Agreement. The Executive hereby irrevocably agrees
that any such action or proceeding shall, at the Company’s option, be heard and
determined in such Court. The Executive agrees that a final order or judgment in
any such action or proceeding shall, to the extent permitted by applicable law,
be conclusive and may be enforced in other jurisdictions by suit on the order or
judgment, or in any other manner provided by applicable law related to the
enforcement of judgments.

18. INDEMNIFICATION. During this Agreement and thereafter, the Company shall
indemnify the Executive to the fullest extent permitted by law against any
judgments, fines, amounts paid in settlement and reasonable expenses (including
attorneys’ fees) in connection with any claim, action or proceeding (whether
civil or criminal) against the Executive as a result of the Executive serving as
an officer or director of the Company, in or with regard to any other equity,
employee benefit plan or enterprise (other than arising out of the Executive’s
act of willful misconduct, gross negligence, misappropriation of funds, fraud or
breach of this Agreement). This indemnification shall be in addition to, and not
in lieu of, any other indemnification the Executive shall be entitled to
pursuant to the Company’s Charter, Bylaws, or otherwise. Following the
Executive’s termination of employment, the Company shall continue to cover the
Executive under the then existing directors’ and officers’ insurance, if any,
for the period during which the Executive may be subject to potential liability
for any claim, action or proceeding (whether civil or criminal) as a result of
the Executive’s service as an officer or director of the Company or in any
capacity at the request of the Company, in or with regard to any other entity,
employee benefit plan or enterprise on the same terms such coverage was provided
during this Agreement, at the highest level then maintained for any then current
or former officer or director.

19. SECTION 409A.

19.1 It is the intention of the Company that all payments and benefits under
this Agreement shall be made and provided in a manner that is either exempt from
or intended to avoid taxation under Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), to the extent applicable. Any ambiguity in
this Agreement shall be interpreted to comply with the above. The Executive
acknowledges that the Company has made no representations as to the treatment of
the compensation and benefits provided in this Agreement and the Executive has
been advised to obtain their own tax advice.

19.2 Each amount or benefit payable pursuant to this Agreement shall be deemed a
separate payment for purposes of Section 409A.

19.3 For all purposes under this Agreement, any iteration of the word
“termination” (e.g. “terminated”) with respect to the Executive’s employment,
shall mean a separation from service within the meaning of Section 409A.

19.4 Notwithstanding anything in this Agreement to the contrary, in the event
the stock of the Company is publicly traded on an established securities market
or otherwise and the Executive is a “specified employee” (in accordance with
Section 409A) at the time of the Executive’s termination of employment, any
payments under this Agreement that are deemed to be deferred compensation
subject to Section 409A shall not be paid or begin payment until the earlier of
(i) the Executive’s death or (ii) the first payroll date following the six
(6) month anniversary of the Executive’s date of termination of employment;
provided, however, that the Company if so requested by the Executive agrees to
contribute any such payments required to be made to the Executive to a rabbi
trust established by the Company for the benefit of the Executive.

 

6



--------------------------------------------------------------------------------

19.5 Any reimbursement provided under this Agreement shall be made no later than
the December 31st following the year in which such expenses are incurred, or
such earlier date as provided under any plan of the Company, as applicable.

20. ENTIRE AGREEMENT. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
employment of the Executive by the Company and contains all agreements between
the parties with respect to such employment. Each party to this Agreement
acknowledges that no representations, inducements, promises or agreements,
orally or otherwise, have been made by any party, or anyone acting on behalf of
any party, which are not embodied herein, and that no other agreement, statement
or promise not contained in this Agreement will be valid or binding. Any
modification of this Agreement will be effective only if it is in writing signed
by the party to be charged.

21. BINDING EFFECT. This Agreement will be binding upon and inure to the benefit
of each of the parties and their successors, heirs or assigns.

22. LAW GOVERNING AGREEMENT. This Agreement will be governed and construed in
accordance with the laws of the Commonwealth of Virginia.

23. PARTIAL INVALIDITY. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions will nevertheless continue in full force and effect.

24. COUNTERPARTS. This Agreement may be executed in counterparts, together,
which shall constitute one and the same instrument.

[Signature Page to Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and behalf by its proper officer, thereunto duly authorized, and the
Executive has set his hand as of the date first above written.

 

ROBIN HANISCH

/s/ Robin Hanisch

Signature

Robin Hanisch

Printed Name Date:  

March 14, 2016

WHEELER REAL ESTATE INVESTMENT TRUST, INC. By:  

/s/ Jon S. Wheeler

Its:  

CEO and Chairman

Date:  

March 14, 2016

 

8